department of the treasury internal_revenue_service washington d c date office of hie counsel number info release date conex-154094-08 uil the honorable jim webb united_states senate washington dc attention dear senator webb am responding to your letter dated date on behalf of your constituent during travel overseas related ta his employment i responded directly to response hope this information is helpful if you have additional questions please contact me or at sincerely asked about the tax treatment of expenses he incurred as you requested am enclosing a copy of my christopher f kane branch chief branch incoma tax and accounting enclosure department of the treasury internal_revenue_service washington d c office of ‘chief counsel dear date jam responding to your letter to senator webb about the tax treatment of expenses_incurred during overseas travel in connection with your employment senator webb wrots to us on your behalf and asked us ta respond directly to you generally you are not in general you can deduct all the ordinary and necessary expenses paid_or_incurred in carrying on any trade or businass including traveling expenses while in the pursuit of business away from your tax_home your tax_home is usually your regular place of business or post of duty regardiess of where you maintain your family home if you do not have a regular or main place of business because of the nature of your work then your tax_home may be the place where you regularly live considered to have a tax_home in a foreign_country for any period in which your abode is in the united_states travel_expenses are generally nondeductible if they are paid_or_incurred in connection with an indefinite or permanent work assignment travel_expenses paid_or_incurred in connection with a temporary work assignment away from the taxpayer's home are deductible a temporary work assignment is limited to one year if you expect your employment to last for less than one year and it does in fact last for less than one year it is temporary unless facts and circumstances indicate otherwise if you expect it to last for more than one year itis an indefinite work assignment if you expect it to last for one year or less but at some later date you expect it to last longer than one year itis temporary in the absenca of facts and circumstances indicating otherwise until your expectation changes once your expectation changes it is indefinite and travel_expenses incurred are non-deductible generally if you can satisfy that you were away from your tax_home due to foreseeable temporary employment your travel_expenses are deductible deductible expenses include lodging conex-154094 up to percent of meals or you can utilize the meals and incidental_expenses m ie per_diem sheet released by the gsa if you use the m ie sheet you do not need to record exact amounts of meals however you must still keep records of the meals to prove time place and business purposes a per_diem_allowance is a fixed amount of daily if your employer does not reimburse you for your travel_expenses that you some employers may provide reimbursement for travel_expenses incurred during temporary work assignments reimbursement your employer gives you for your lodging and meals when you are away from home on business if you receive a per_diem you are not taxed on the amount of the per_diem unless you receive an excess_amount over your actual expenses an amployer does not have to provide reimbursement or a per_diem for your travel_expenses incurred in temporary employment away from your home you can still deduct the expenses on form_2106 employee business_expenses or 2106-ez unreimbursed employee business_expenses to deduct expenses you must substantiate all deductions with clear records for examples of what the records must show please refer to publication travel entertainment gift and car expenses you should fill out form_2106 or farm 2106ez if applicable and attach it to the taxable year's form_1040 you can use form 2106ez if your employer did not reimburse your expenses the expenses are related to your job and if you are claiming a car deduction you claim the standard mileage rate because your temporary work assignment is located outside the united_states you should also refer to publication tax guide for u s citizens and resident aliens abroad this publication has information on the foreign_earned_income and housing exclusion you can also contact your employer for assistance in determining your expenses all of the above documents are available on our website www irs gov hope this information is helpful if you have further questions please vat sincerely christopher f kane branch chief branch income_tax accounting cc the honorable jim webb attn
